IN THE
                            TENTH COURT OF APPEALS

                                   No. 10-20-00237-CV

                           IN RE H&S HOKE RANCH, LLC



                                   Original Proceeding

                              From the County Court at Law
                                 Walker County, Texas
                                  Cause No. 12831CV


                             MEMORANDUM OPINION


          H&S Hoke Ranch, LLC sought a writ of mandamus compelling the trial court to

set aside an order denying its plea to the jurisdiction and motion to transfer pursuant to

Section 21.002 of the Property Code. See TEX. PROP. CODE ANN. § 21.002. On May 28,

2021, this Court issued an opinion and judgment that conditionally granted mandamus

relief.

          On June 24, 2022, the Supreme Court of Texas ordered this Court to vacate our

conditional writ. Therefore, our opinion and judgment are vacated and set aside.

          The petition for writ of mandamus is denied. TEX. R. APP. P. 52.8(d).



                                            TOM GRAY
                                            Chief Justice
Before Chief Justice Gray,
       Justice Smith, and
       Visiting Justice Rose [1]
Petition denied
Opinion delivered and filed September 21, 2022
[OT06]




 The Honorable Jeff Rose, Former Chief Justice of the Third Court of Appeals, sitting by assignment of the
[1]

Chief Justice of the Texas Supreme Court. See TEX. GOV’T CODE ANN. §§ 74.003, 75.002, 75.003.

In re H&S Hoke Ranch, LLC                                                                          Page 2